Citation Nr: 0425936	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  00-17 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for an eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active service from February 1966 to February 
1969 and November 1990 to June 1991.  The veteran served in 
the Republic of Vietnam during the Vietnam War and in 
Southwest Asia during Operation Desert Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In September 2002, the Board reopened this claim based on new 
and material evidence, and undertook additional development 
of the appellant's claim pursuant to authority granted by 
38 C.F.R. § 19.9(a)(2).  However, 38 C.F.R. § 19.9(a)(2) was 
invalidated by the United States Court of Appeals for the 
Federal Circuit (hereinafter, "the Federal Circuit").  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, Nos. 
02-7304, -7305, -7316, 2003 U.S. App. LEXIS 8275 (Fed. Cir. 
May 1, 2003).  In June 2003, the Board remanded this case for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

During the pendency of this appeal, the RO granted the 
veteran's claim for entitlement to service connection for 
diabetes mellitus, type II, due to herbicide exposure while 
serving in the Republic of Vietnam.  According to the April 
2004 supplemental statement of the case, the RO informed the 
veteran that it had deferred the issue of entitlement to 
service connection for an eye disorder secondary to service-
connected diabetes mellitus, type II.  The RO continued the 
denial of service connection for an eye disorder due to 
service in Southwest Asia.

The Board finds that these issues are inextricably 
intertwined.  While based on different theories, these issues 
both involve a claim for service connection for an eye 
disorder.  Therefore, they should be adjudicated together.  

According to a January 2004 VA eye examination report, the 
veteran's claims files were not available for the examiner's 
review.  In the report, the examiner addressed whether the 
veteran's current eye disorder was related to "ocular 
toxoplasmosis" and diabetes mellitus, type II, but noted that 
the veteran's claims files were not available.  On remand, 
the RO should attempt to have the January 2004 VA examiner 
review the veteran's claims files in order to clarify the 
findings made in the report.

For the above reasons, the case is REMANDED to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and any other applicable 
legal precedent are fully complied with 
and satisfied, including informing the 
veteran of the period of time which he 
has to submit additional evidence.

2.  The RO should request that the 
veteran supply the names, addresses and 
approximate dates of treatment or 
evaluation for all health care providers, 
VA and non-VA since January 2004, who may 
possess records not already associated 
with the claims folder, pertaining to his 
service connection claim for an eye 
disorder.  The RO should then take all 
necessary steps to obtain all available 
copies of all indicated records.

3.  The veteran and his representative 
should be informed if the RO is 
unsuccessful in obtaining any of the 
records identified by the veteran, and be 
provided with the opportunity to provide 
a copy of such records.

4.  The RO should arrange for the VA 
examiner who wrote the January 2004 VA 
eye examination report, if the examiner 
is still available, to review the claims 
files.  (If the January 2004 VA examiner 
is not available, another examination 
should be scheduled if deemed necessary 
to address issues raised in the 
instructions below.)  After reviewing the 
claims file, the examiner should address 
the following:
  
?	Determine the etiology of veteran's 
current eye disorder, to include 
"ocular toxoplasmosis" and/or 
diabetes mellitus, type II.  The 
examiner must review the claims 
folders before completing the 
examination report.  The examiner 
should identify any objective 
evidence of an eye disorder, render 
a diagnosis with respect to each 
claimed symptom which is due to a 
known clinical diagnosis, and 
provide an opinion with respect to 
each currently diagnosed disorder as 
to whether it is likely, unlikely or 
at least as likely as not that the 
etiology of any current eye 
pathology is etiologically related 
to the veteran's military service, 
to include "ocular toxoplasmosis" 
due to exposure to an infectious 
organism in Southwest Asia and/or 
secondary to diabetes mellitus, type 
II.  The examiner should also 
specifically identify those 
objectively demonstrated symptoms 
that are congenital or attributable 
to a known clinical diagnosis.  The 
examiner should provide the 
supporting rationale for each 
opinion expressed.

?	(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the weight of medical evidence 
both for and against a conclusion is 
so evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.)

?	A physical examination of the 
veteran is not necessary, unless 
requested by the VA examiner.

?	The examiner should note that the 
medical history reveals that the 
veteran served in the Republic of 
Vietnam during the Vietnam War and 
Southwest Asia during Operation 
Desert Storm. 

?	The opinion should be based on a 
complete history of the veteran's 
military experience, and a complete 
rationale for the opinion expressed 
must be provided.  The claims files 
must be made available to and 
reviewed by the physician in 
conjunction with the examination.  A 
notation to the effect that this 
record review took place should be 
included in the examination report.  

5.  After the above has been completed, 
to the extent possible, the RO should 
review the claims files and conduct any 
additional development required to comply 
with the notice and duty to assist 
provisions of the VCAA.

6.  The RO should then readjudicate the 
veteran's claim for service connection 
for an eye disorder due to an infection 
or secondary to the veteran's service-
connected diabetes mellitus, type II.  If 
the benefit sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative should be 
furnished a supplemental statement of the 
case and be afforded the applicable time 
period to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




